Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed November 12, 2021.
Claims 1-20 are pending.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/23/22 and 8/10/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5, 7-12, and 14-19 of U.S. Patent No. 11,204,944. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other and the claims of the instant application are fully encompassed within claims 1-5, 7-12, and 14-19 of U.S. Patent No. 11,204,944.

Please see graph below for mapping:

17/525,703						11,204,944
1. A non-transitory computer-readable medium comprising memory with instructions encoded thereon, the instructions, when executed, causing one or more processors to perform operations, the instructions comprising instructions to: 

receive an entry, the entry comprising a payload having first content, and a metadata tag separate from the payload corresponding to a classification of the first content and describing at least one attribute of the first content, the first content populated by a first source; 

search the payload for a data field within the first content that is associated with at least one of a plurality of reconciliation policies; 

determine that the first content comprises a data field associated with at least one of the plurality of reconciliation policies; 

responsive to determining that the first content comprises a data field associated with at least one of the plurality of reconciliation policies: 

select a reconciliation policy based on the metadata tag; and 

validate the first content against second content from a second source based on the selected reconciliation policy.2. The non-transitory computer-readable medium of claim 1, wherein the instructions to validate the first content against the second content from the second source based on the selected reconciliation policy comprise instructions to perform a remediation action associated with the selected reconciliation policy (found within claim 1 of U.S. Patent No. 11,204,944).3. The non-transitory computer-readable medium of claim 2, wherein the remediation action comprises: determining, based on the reconciliation policy, a destination for an alert; and routing the alert to the destination.4. The non-transitory computer-readable medium of claim 1, wherein the instructions further comprise instructions to: determine a result of the validation matches an alert condition; and transmit an alert to a user responsive to determining that the result of the validation matches the alert condition.5. The non-transitory computer-readable medium of claim 4, wherein the instructions further comprise instructions to, responsive to determining that the result of the validation does not match the alert condition, store data representative of the result of the validation to memory.6. The non-transitory computer-readable medium of claim 5, wherein the data representative of the result of the validation is indexed and searchable.7. The non-transitory computer-readable medium of claim 1, wherein the metadata tag is applied to the entry based on the classification of contents of the payload.
1. A non-transitory computer-readable medium comprising memory with instructions encoded thereon, the instructions, when executed, causing one or more processors to perform operations, the instructions comprising instructions to: 
receive an entry, the entry comprising a payload having first content and a metadata tag separate from the payload corresponding to a classification of the first content and describing at least one attribute of the first content, the first content populated by a first source; 
search the payload for a data field within the first content that is associated with at least one of a plurality of reconciliation policies; 
determine whether the first content comprises a data field associated with at least one of the plurality of reconciliation policies; 
responsive to determining that the first content comprises a data field associated with at least one of the plurality of reconciliation policies: 
select a reconciliation policy based on the metadata tag; 
retrieve, from a second source, second content associated with the data field; 
input the first content and the second content into a model, the model selected based on the reconciliation policy, the model generating an output; and 
perform a remediation action based on the output; and 
responsive to determining that the first content does not comprise a data field associated with at least one of the plurality of reconciliation policies, post the entry.
2. The non-transitory computer-readable medium of claim 1, wherein the remediation action comprises: determining, based on the output, a destination for an alert; and routing the alert to the destination.
3. The non-transitory computer-readable medium of claim 1, wherein the instructions further comprise instructions to: determine whether the output matches an alert condition; and transmit an alert to a user responsive to determining that the output matches the alert condition.
4. The non-transitory computer-readable medium of claim 3, wherein the instructions further comprise instructions to, responsive to determining that the output does not match the alert condition, store data representative of the output to memory.
5. The non-transitory computer-readable medium of claim 4, wherein the data representative of the output is indexed and searchable.
7. The non-transitory computer-readable medium of claim 1, wherein the metadata tag is applied to the entry based on the classification of the first content.



Independent Claim 1 is a non-transitory computer-readable medium claim whose limitations are fully encompassed within the non-transitory computer-readable medium of claim 1 of U.S. Patent No. 11,204,944. Dependent claim 2 is encompassed within independent claim 1 of U.S. Patent No. 11,204,944. Dependent claim 3 is fully encompassed within dependent claim 2 of U.S. Patent No. 11,204,944. Dependent claim 4 is fully encompassed within dependent claim 3 of U.S. Patent No. 11,204,944. Dependent claim 5 is fully encompassed within dependent claim 4 of U.S. Patent No. 11,204,944. Dependent claim 6 is fully encompassed within dependent claim 5 of U.S. Patent No. 11,204,944. Dependent claim 7 is fully encompassed within dependent claim 7 of U.S. Patent No. 11,204,944. The remaining claims of the instant application (claims 8-20) mirror the above explanation with the corresponding claims within the Patented Case.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Independent claim 8 is a method claim comprising receiving an entry; search the payload for a data field; determine that first content comprises a data field associated with at least one of the plurality of reconciliation policies; select a reconciliation policy; and validate the content; however, the claim appears to be mere information in the form of data, which is not one of the four categories of invention. The claim lacks the necessary structures and functions to qualify as adequate statutory subject matter. Based on their dependencies, claims 9-14, do not cure the deficiency of claim 8 and are rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plastina (U.S. Patent Application No. 2005/0015712) in view of Lee (U.S. Patent Application No. 2015/0149420).

Regarding Claim 1, Plastina discloses a non-transitory computer-readable medium comprising memory with instructions encoded thereon, the instructions, when executed, causing one or more processors to perform operations (Fig.7; par [0057], Plastina – memory, processor), the instructions comprising instructions to: 
receive an entry, the entry comprising a payload having first content (par [0025], Plastina – input of media content such as video data), and a metadata tag separate from the payload corresponding to a classification of the first content and describing at least one attribute of the first content (par [0037], [0041-0042], Plastina – metadata provider identifies the metadata and the content has metadata to be tagged based on a certain category), the first content populated by a first source (par [0025], Plastina – media content populated by a device such as a camcorder for the video data); 
search the payload for a data field within the first content that is associated with at least one of a plurality of reconciliation policies (par [0045], Plastina); 
determine that the first content comprises a data field associated with at least one of the plurality of reconciliation policies (par [0045], [0048], [0050], Plastina – trustworthiness field of the media content is associated with and has a direct correlation to one or more reconciliation rules); 
responsive to determining that the first content comprises a data field associated with at least one of the plurality of reconciliation policies: select a reconciliation policy based on the metadata tag (par [0050-0051], Plastina – reconciliation rules are determined and selected based on the disposition of the received metadata and its threshold, wherein each reconciliation rule specifies a particular action to perform in response to the trustworthiness/threshold).
While Plastina teaches first content and a reconciliation policy; however, Plastina is not as detailed with respect to validate the first content against second content from a second source based on the selected reconciliation policy.
On the other hand, Lee discloses validate the first content against second content from a second source based on the selected reconciliation policy (par [0040-0041], Lee – Data reconciliation is the process of matching data across different databases or applications… data reconciliation is done to validate the consistency of the data transmitted from a source to a target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s centralized reconcile data into Plastina’s system. A skilled artisan would have been motivated to combine in order to better detect abnormalities within an environment to ensure data consistency.

Regarding Claim 2, the combination of Plastina in view of Lee, disclose the non-transitory computer-readable medium of claim 1, wherein the instructions to validate the first content against the second content from the second source based on the selected reconciliation policy comprise instructions to perform a remediation action associated with the selected reconciliation policy (par [0060-0062], Lee – determination that a mismatch occurred which indicates data inconsistencies; wherein an alert is determined based on comparing the mismatch to one or more alert thresholds and then presenting a notification of the alert to a user).

Regarding Claim 3, the combination of Plastina in view of Lee, disclose the non-transitory computer-readable medium of claim 2, wherein the remediation action comprises: determining, based on the reconciliation policy, a destination for an alert; and routing the alert to the destination (par [0056], Lee – alerting system transmits an alert to the administrator… par [0047], Plastina).

Regarding Claim 4, the combination of Plastina in view of Lee, disclose the non-transitory computer-readable medium of claim 1, wherein the instructions further comprise instructions to: determine a result of the validation matches an alert condition; and transmit an alert to a user responsive to determining that the result of the validation matches the alert condition (par [0056-0057], Lee – based on the severity of the mismatch, an alert is transmitted to an internal operational analyst to determine the required action).

Regarding Claim 5, the combination of Plastina in view of Lee, disclose the non-transitory computer-readable medium of claim 4, wherein the instructions further comprise instructions to, responsive to determining that the result of the validation does not match the alert condition, store data representative of the result of the validation to memory (par [0037], Plastina – if trustworthiness rating indicates a high degree of confidence with a match, then the output is automatically stored… par [0052], lines 12-13, Lee – memory may store reports generated by the reporting system that indicate a match).

Regarding Claim 6, the combination of Plastina in view of Lee, disclose the non-transitory computer-readable medium of claim 5, wherein the data representative of the result of the validation is indexed and searchable (par [0044-0045], Plastina – storing output with the media content and storing metadata in a cache; query field with search button is available to receive a search).

Regarding Claim 7, the combination of Plastina in view of Lee, disclose the non-transitory computer-readable medium of claim 1, wherein the metadata tag is applied to the entry based on the classification of contents of the payload (par [0040-0042], Plastina).

Claims 8-14 contain similar subject matter as claims 1-7 above; and are rejected under the same rationale.

Claims 15-20 contain similar subject matter as claims 1-6 above; and are rejected under the same rationale.

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 21, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161